DETAILED ACTION
This action is pursuant to the claims filed on 09/17/2021. Claims 21-40 are pending. A final action on the merits of claims 21-40 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s amendment to the claims are acknowledged and entered accordingly. 
Claim Objections
Claim 27 is/are objected to because of the following informalities:  
Claim 27 line 3; “the signal collection surface being elevated above the peripheral flange and the peripheral flange.” should read “the signal collection surface being elevated above the peripheral flange.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Claims 28-29 recites the limitation “a first flange corner … a second flange corner … wherein the first flange corner comprises … a second curved portion which is a concavely curved portion interconnecting the first curved portion and the signal transmission pad, the first curved portion and the first rounded corner sharing a common center of curvature”. A first, second, third, and fourth flange corners as claimed above are not disclosed in the originally filed specification. The applicant alleges figure 7, paragraphs [0043], [0051], and [0095], and the previous set of claims filed 12/18/2017 provide support for these limitations. The Examiner notes figure 7b provides support for four rounded corners of a flange portion 415, but not a ‘corner’ as claimed and absent any special definition of corner in the applicant’s specification. Furthermore, the examiner finds no support for a second curved portion of the first flange being a concavely curved portion interconnecting the first curved portion and the signal transmission pad. Review of applicant’s specification reveals an exterior boundary 452 of Figure 7b having a concavely curved portion connecting to a signal transmission pad, however boundary 452 is defined as a sleeve and not a flange corner of a peripheral flange. Claims 30-34 inherit this deficiency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24, 34, and 36-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the signal collection pad is elongate and joins the transmission pad at a first longitudinal end which is a tapered end".  It is unclear if “a first longitudinal end” is attempting to claim antecedence to the “longitudinal ends of the main body” recited in claim 22 or if the first longitudinal end is distinct from the longitudinal ends of the main body. Claims 23-24 inherit this deficiency.
Claim 34 recites the limitation "the electrode main body" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation will be interpreted to claim antecedent to the elongate main body. 
Claim 36 recites “a pair of ECG signal collection electrodes mounted on a strap, wherein the electrode comprises …”. It is unclear if all of the succeeding limitations are intended to limit structure on only one of the pair of ECG signal collection electrodes or both of the ECG signal collection electrodes. For examination purposes, this limitation will be interpreted to read as “a pair of ECG signal collection electrodes mounted on a strap, wherein each electrode of the pair of ECG signal collection electrodes comprises …”. Claims 37-40 inherit this deficiency.
Claim 39 recites the limitation "the signal collection pad is elongate and joins the transmission pad at a first longitudinal end which is a tapered end".  It is unclear if “a first longitudinal end” is attempting to claim antecedence to the “longitudinal ends of the main body” recited in claim 39 or if the first longitudinal end is distinct from the longitudinal ends of the main body. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindberg (U.S. PGPub No. 2007/0285868) in view of Gough (U.S. PGPub No. 2006/0094948).
Regarding claim 21, Lindberg teaches an ECG signal collection electrode (Fig 2a, [0045]) comprising a signal collection portion including a signal collection pad (Fig 2a electrode 15 configured to collect signals), a signal output portion including a signal output pad (Fig 2a installation zone 19), and a signal transmission portion including a signal transmission pad (signal transmission conductor 14; surface of conductor 14 interpreted as transmission pad), the signal transmission pad interconnecting the signal collection portion and the signal output portion (signal transmission conductor 14 interconnecting electrode 15 and installation zone 19); wherein the signal collection pad, the signal output pad, and the signal transmission pad are made of a conductive elastomer and are integrally formed into an elongate main body having a longitudinal axis ([0032] signal transmission conductor 14 is conductive elastomer; [0034] disclosing electrode 15 produced from same material as signal transmission conductor 14; Fig 2a, examiner interprets the structure of electrode 15 connected to transmission conductor 14 connected to installation zone 19 defines an integral elongate main body of an ECG signal collection electrode as claimed (i.e., the device of Fig 2a has two elongate main bodies of two separate ECG signal collection electrodes)); wherein the signal collection pad comprises a signal collection surface (Fig 2a surface of electrode 15) and the signal output pad comprises a signal output terminal (Fig 2a surface of installation zone 19 configured to connect with electronics module).
Lindberg is silent to the material of the signal output pad.
However, Lindberg discloses that a conductive elastomer is one of many materials that may be selected for use in the device ([0010 & 0032]). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the signal output pad to be made out of a conductive elastomer. Doing so would have been obvious to one of ordinary skill in the art as a conductive elastomer is a well-known material in the art for use an electrical conductor that yields predictable results ([0010 &0032]).
Lindberg is silent to the resistance of the elastomeric main body between the signal collection surface and the signal output terminal.
In related prior art, Gough teaches a similar device comprising non-metallic electrodes (Fig 1 electrodes 12 containing conductive yarn) wherein the resistance of the electrode body between a corresponding signal collection surface and signal output terminal is less than 400 ohms ([0042]). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the non-metallic electrode of Lindberg in view of Gough to incorporate a resistance between the signal collection surface and signal output terminal to be less than 400 ohms to arrive at the device of claim 21. Doing so would have been obvious to one having ordinary skill in the art, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.	
Regarding claim 22, in view of the combination of claim 21 above, Lindberg further teaches wherein the signal collection pad and the signal output pad are on longitudinal ends of the main body (Fig 2a, electrode 15 is on longitudinal end and installation zone 19 is on other longitudinal end of the main body of the ECG signal collection electrode), and the signal transmission pad is intermediate the signal collection pad and the signal output pad (Fig 2a, conductor 14 between electrode 15 and installation zone 19); and wherein the signal collection pad is elongate and joins the transmission pad at a first longitudinal end (Fig 2a, electrode 15 is elongated and joins transmission pad 14) which is a tapered end.
Lindberg fails to teach wherein the first longitudinal end of the transmission pad is tapered.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the shape of the longitudinal end of the connection of the signal collection pad and transmission pad to be tapered to arrive at the device of claim 22. Doing so would be a simple design choice to one of ordinary skill in the art as it has been held that a configuration or shape of a claimed device would be obvious absent persuasive evidence that the tapered configuration of the first longitudinal end was significant. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the instant case, it appears that the invention as claimed would perform equally as well with a non-tapered configuration, such as the configuration of Figure 2a of Lindberg, as opposed to the claimed tapered configuration.
Regarding claim 23, in view of the combination of claim 22 above, Lindberg further teaches wherein the signal collection pad has a first width and the signal transmission pad is a bridging portion having a second width (Fig 2a, electrode 15 and transmission conductor 14 have corresponding widths), and wherein the second width is substantially smaller than the first width (Fig 2a, transmission conductor 14 width is smaller than width of electrode 15).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindberg  in view of Gough as applied to claim 21, and in further view of Ubby (U.S. PGPub No. 2002/0019166).
Regarding claim 24, the Lindberg/Gough combination teaches the device of claim 23 above.
Lindberg fails to explicitly teach wherein the first longitudinal end of the signal collection pad which joins the signal transmission pad is a rounded end which tapers gradually and smoothly to merge with the signal transmission pad.
However, in related prior art, Ubby teaches a similar device wherein a similar signal transmission pad is a rounded and tapered at its connection with a similar signal collection pad ([0040] rounded and tapered wire connects to corresponding electrode). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the longitudinal end of the signal collection pad to provide the first longitudinal end of the signal collection pad to have a rounded edge which tapers gradually and smoothly to arrive at the device of claim 24. Doing so would be a simple design choice to one of ordinary skill in the art as it has been held that a configuration or shape of a claimed device would be obvious absent persuasive evidence that the rounded and tapered fist longitudinal end was significant. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). .
Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindberg in view of Gough as applied to claim 21, and in further view of Sherrill (U.S. PGPub No. 2011/0259638).
Regarding claims 25-26, Lindberg teaches wherein teh signal collection surface is in abutment with the signal transmission pad (See Fig 2a).
Lindberg fails to teach wherein the signal collection surface comprises a first rounded corner and a second rounded corner, the first rounded corner being a convexly curved corner on a first longitudinal end of the signal collection surface, the second rounded corner being a convexly curved corner on a second longitudinal end of the signal collection surface which is distal from the signal transmission pad; and wherein the first rounded corner and the second rounded corner have same radius of curvature; wherein the signal collection surface comprises a third rounded corner and a fourth rounded corner, wherein the third rounded corner is a mirror symmetrical image of the first rounded corner about the longitudinal axis which is a center axis, and wherein the fourth rounded corner is a mirror symmetrical image of the second rounded corner about the center axis.
In related prior art, Sherrill teaches a similar device wherein a similar signal collection surface (Fig 7, electrode 82) wherein the signal collection surface comprises a first rounded corner and a second rounded corner (Fig 7 corners of electrode 82), the first rounded corner being a convexly curved corner on a first longitudinal end of the signal collection surface, the second rounded corner being a convexly curved corner on a second longitudinal end of the signal collection surface which is distal from the signal transmission pad; and wherein the first rounded corner and the second rounded corner have same radius of curvature (Fig 7 electrode 82 has four rounded corners, 2 of which are an opposite sides of the other 2 with ; wherein the signal collection surface comprises a third rounded corner and a fourth rounded corner (See Fig 7), wherein the third rounded corner is a mirror symmetrical image of the first rounded corner about the longitudinal axis which is a center axis, and wherein the fourth rounded corner is a mirror symmetrical image of the second rounded corner about the center axis (Fig 7 all four corners are symmetrical to one another along x and y axes respectively). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the signal collection surface of Lindberg in view of Gough and Sherrill to incorporate the elongated oval shape of Sherrill to arrive at the device of claims 25-26. Doing so would be a simple design choice to one of ordinary skill in the art as it has been held that a configuration or shape of a claimed device would be obvious absent persuasive evidence that the claimed configuration was significant. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the instant case, it appears that the invention as claimed would perform equally as well with any signal collection surface shape, such as the configuration of Figure 2a of Lindberg, as opposed to the claimed rounded corner configuration.
Claims 27-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindberg in view of Gough, in view of Sherrill as applied to claim 26, and in further view of Kumar (U.S. PGPub No. 2007/0225611).
Regarding claims 27-30, the Lindberg/Gough/Sherrill combination teaches the device of claim 26.
Lindberg further teaches wherein the signal collection pad comprises a peripheral flange which surrounds the signal collection surface (Modified Fig 5 below, shows flange of signal collection surface), the signal collection surface being elevated above the peripheral flange and the peripheral flange (See modified Fig 5 below); the peripheral flange comprising a portion interconnecting the signal collection surface and the signal transmission pad (modified Fig 5, right portion of flange interconnects signal collection surface 55 with transmission conductor 54).
Lindberg fails to teach wherein the peripheral flange comprising a first flange corner which is in abutment with the first rounded corner of the signal collection surface and a second flange corner which is in abutment with the second rounded corner of the signal collection surface; and wherein the first flange corner comprises a first curved portion which is a convexly curved portion  and a second curved portion which is a concavely curved portion interconnecting the first curved portion and the signal transmission pad, the first curved portion and the first rounded corner sharing a common center of curvature; wherein the second flange corner and the second rounded corner share a common center of curvature; wherein the peripheral flange comprises a third flange corner and a fourth flange corner, wherein the third flange corner is a mirror symmetrical image of the first flange corner about the longitudinal axis which is a center axis, and wherein the fourth flange corner is a mirror symmetrical image of the second flange corner about the center axis.

    PNG
    media_image1.png
    291
    589
    media_image1.png
    Greyscale

In related prior art, Kumar teaches a similar device wherein a similar signal collection pad comprises a peripheral flange which surrounds the signal collection surface (see modified Fig 6a below) the signal collection surface being elevated above the peripheral flange and the peripheral flange (See modified Fig 6 below); wherein the peripheral flange comprising a first flange corner which is in abutment with the first rounded corner of the signal collection surface and a second flange corner which is in abutment with the second rounded corner of the signal collection surface (modified Fig 6 below; peripheral flange has four rounded corner in contact with corresponding quadrants of rounded corners of electrode surface 105); and wherein the first flange corner comprises a first curved portion which is a convexly curved portion (Modified Fig 6; the peripheral flange defines four flange corners connecting to the round signal collection surface), the first curved portion and the first rounded corner sharing a common center of curvature (Modified Fig 6, rounded corner of electrode 105 and curved portion of flange corner of peripheral flange necessarily have same center of curvature around a center of electrode 105); wherein the second flange corner and the second rounded corner share a common center of curvature (Modified Fig 6, rounded corner of electrode 105 and curved portion of flange corner of peripheral flange necessarily have same center of curvature around a center of electrode 105); wherein the peripheral flange comprises a third flange corner and a fourth flange corner (modified fig 6, peripheral flange defines four flange corners corresponding to each quadrant of electrode 105), wherein the third flange corner is a mirror symmetrical image of the first flange corner about the longitudinal axis which is a center axis, and wherein the fourth flange corner is a mirror symmetrical image of the second flange corner about the center axis (modified fig 6, flange corners are all mirrored and symmetrical along respective axes). Therefore it would have been In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the instant case, it appears that the invention as claimed would perform equally as well with any curvature and shape of a flange portion to yield the expected result of electrically connecting the signal collection surface to the signal transmission pad.
Lindberg fails to teach wherein the peripheral flange has a second curved portion which is concavely curved portion interconnecting teh first curved portion and the signal transmission pad. 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the flange of Lindberg in view of Gough, Sherrill, and Kumar to incorporate a second curved portion of the first flange corner that is concavely curved to interconnect the first curved portion and the signal transmission pad. Doing so would be a simple design choice to one of ordinary skill in the art as it has been held that a configuration or shape of a claimed device would be obvious absent persuasive evidence that the claimed configuration was significant. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the instant case, it appears that the invention as claimed would perform equally as well with any curvature of a flange portion to yield the expected result of electrically connecting the signal 
    PNG
    media_image2.png
    479
    672
    media_image2.png
    Greyscale

Regarding claims 31-32, in view of the combination of claim 30 above, Lindberg further teaches wherein the electrode comprises an impermeable sleeve which is made of an electrically insulating and water-impervious (Fig 2b, layers 12/16/17 are provided on electrode main body to provide waterproofing; [0026, 0071, 0073]), and wherein the sleeve is over-molded onto the signal collection pad and the signal transmission pad to form a watertight seal to seal the signal collection pad and the signal transmission pad ([0026, 0071, 0073] disclose watertight sealing; examiner notes ‘over-molded’ is a product-by-process limitation and in the instant case the processes disclosed by Lindberg yield the same watertight seal structure and function), leaving only the signal collection surface exposed for skin contact (Fig 2a-2b, openings 11 and 13 are only surfaces exposing electrodes 15 to skin); wherein the impermeable sleeve has a portion which surrounds the signal collection surface, and the portion has a substantially uniform width (Fig 2a, layers 12/16/17 have uniform widths along portions that surround electrode surface 15).
Lindberg is silent to the material of the electrically insulating and water-impervious sleeve being made of elastomer.
However, it is well-known in the art that elastomers can commonly be used in applications for electrically insulating and water-impervious materials as evidenced by Sato (U.S. Patent No. 3,834,373, Col 5 lns 42-52). Therefore it would have been obvious to one of ordinary skill in the art before the invention was made to have modified the electrically insulating and water-impervious sleeve of Lindberg in view of Gough, Sherrill, and Kumar to incorporate an elastomer material to form the electrically insulating and water-impervious sleeve to arrive at the device of claims 31-32. Doing so would be obvious to one of ordinary skill in the art as a matter of routine design choice as it is well known that elastomers are commonly used for insulating and water impervious applications to yield predictable results.
Regarding claim 33, in view of the combination of claim 32 above, Lindberg further teaches wherein the signal collection surface appears to have a length and width similar to 5-8cm and 1.5-2.5cm respectively (See Fig 2a, relative dimensions of electrode 15). 
Sherrill teaches a similar device wherein a similar signal collection surface has a length that is explicitly longer than the width and appears to be about 2-3 times longer than its width (Fig 7 and [0085]).  The combination discloses substantially all the limitations of the claim(s) except for the explicit teaching that the length of the signal collection surface is between 5-8cm and the width is between 1.5-2.5 cm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the signal collection surface of Lindberg to incorporate a signal collection surface having a length between 5-8 cm and a width between 1.5-2.5cm, since it has been held that where the general conditions of a claim are disclosed in the In re Aller, 105 USPQ 233.	
Regarding claim 34, in view of the combination of claim 33 above, Lindberg further teaches wherein the electrode main body is formed as a band (Fig 2a, electrode 15, conductor 14, and installation zone 19 formed as a band structure).
Claims 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindberg  in view of Gough as applied to claim 21, and in further view of Teller (U.S. PGPub No. 2002/0019586).
Regarding claim 35, in view of the combination of claim 21 above, Lindberg further teaches wherein the conductive elastomer is selected from a conductive elastomer or conductive rubber ([0010] discloses alternative).
Lindberg fails to explicitly teach wherein the conductive elastomer is selected from a group consisting of carbonized elastomer, carbonized rubber, carbonized silicone rubber, and carbonized thermoplastics.
In related prior art, Teller teaches a similar electrode device wherein a similar signal collection surface can be formed from a material such as carbonized rubber ([0102]). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the conductive elastomer of Lindberg in view of Gough and Teller to incorporate a carbonized rubber material to arrive at the device of claim 35. Doing so would have been obvious to one of ordinary skill in the art as a simple substitution of one well-known non-metallic conductive material (Lindberg [0010] conductive elastomer, conductive rubber) for another well-known non-metallic conductive material (Teller, [0102] conductive carbonized .
Claims 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindberg in view of Gough, and in further view of Sato (U.S. Patent No. 3,834,373).
Regarding claims 36-38, Lindberg teaches a heart rate monitoring chest strap (See Fig 2a; [0041]) comprising a pair of ECG signal collection electrodes mounted on a strap (Fig 2a electrodes 15), wherein the electrode comprises a signal collection portion including a signal collection pad ((Fig 2a electrode 15 configured to collect signals), a signal output portion including a signal output pad (Fig 2a installation zone 19), and a signal transmission portion including a signal transmission pad (signal transmission conductor 14; surface of conductor 14 interpreted as transmission pad), the signal transmission pad interconnecting the signal collection portion and the signal output portion ((signal transmission conductor 14 interconnecting electrode 15 and installation zone 19); wherein the signal collection pad, the signal output pad, and the signal transmission pad are made of a conductive elastomer and are integrally formed into an elongate main body having a longitudinal axis (([0032] signal transmission conductor 14 is conductive elastomer; [0034] disclosing electrode 15 produced from same material as signal transmission conductor 14; Fig 2a, examiner interprets the structure of electrode 15 connected to transmission conductor 14 connected to installation zone 19 defines an integral elongate main body of an ECG signal collection electrode (i.e., the device of Fig 2a has two elongate main bodies of two separate ECG signal collection electrodes)); wherein the signal collection pad comprises a signal collection surface (Fig 2a, surface of electrode 15) and the signal output pad comprises a signal output terminal (Fig 2a surface of installation zone 19 configured to connect with electronics module); and wherein the elastomeric main body is configured to have a resistance between the signal collection surface and the signal output terminal which enables transmission of collected ECG signals to the output terminal (electrode necessarily has a resistance between the signal collection surface and signal output pad to enable transmission of collected ECG signals to output terminal).; wherein the electrode comprises an impermeable sleeve which is made of an electrically insulating and water-impervious (Fig 2b, layers 12/16/17 are provided on electrode main body to provide waterproofing; [0026, 0071, 0073]), and wherein the sleeve is over-molded onto the signal collection pad and the signal transmission pad to form a watertight seal to seal the signal collection pad and the signal transmission pad ([0026, 0071, 0073] disclose watertight sealing; examiner notes ‘over-molded’ is a product-by-process limitation and in the instant case the processes disclosed by Lindberg yield the same watertight seal structure and function), leaving only the signal collection surface exposed for skin contact (Fig 2a-2b, openings 11 and 13 are only surfaces exposing electrodes 15 to skin).
Lindberg is silent to the material of the signal output pad.
However, Lindberg discloses that a conductive elastomer is one of many materials that may be selected for use in the device ([0010 & 0032]). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the signal output pad to be made out of a conductive elastomer. Doing so would have been obvious to one of ordinary skill in the art as a conductive elastomer is a well-known material in the art for use an electrical conductor that yields predictable results ([0010 &0032]).
Lindberg is silent to the material of the electrically insulating and water-impervious sleeve being made of elastomer and enabling the collection of ECG signals in chlorinated water or sea water and transmission of collected ECG signals to the output terminal.
However, in related prior art, Sato teaches that rubber is a well-known elastomer material that provides insulation and water impermeability (Col 5 lns 42-52). Therefore it would have been obvious to one of ordinary skill in the art before the invention was made to have modified the electrically insulating and water-impervious sleeve of Lindberg in view of Sato to incorporate the insulating and water impervious elastomeric rubber to form the electrically insulating and water-impervious sleeve such that water is unable to permeate the insulating sleeve such that collection and transmission of ECG signals inside of chlorinated water or sea water is enabled. Doing so would be obvious to one of ordinary skill in the art as a matter of routine design choice as it is well known that elastomers are commonly used for insulating and water impervious applications to yield predictable and advantageous results of providing an insulating material that is also impervious to water such that water cannot penetrate into the signal collection surface, signal transmission portion, and/or the signal output portion.
Lindberg/Sato is silent to the resistance of the elastomeric main body between the signal collection surface and the signal output terminal.
In related prior art, Gough teaches a similar device comprising non-metallic electrodes (Fig 1 electrodes 12 containing conductive yarn) wherein the resistance of the electrode body between a corresponding signal collection surface and signal output terminal is less than 400 ohms ([0042]). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the non-metallic electrode of Lindberg in view of Gough to incorporate a resistance between the signal collection surface and signal output terminal to be less than 400 ohms to arrive at the device of claim 21. Doing so would have been obvious to one having ordinary skill in the art, since it has been held that where the general In re Aller, 105 USPQ 233.	
Regarding claim 39, in view of the combination of claim 38 above, Lindberg further teaches wherein the signal collection pad and the signal output pad are on longitudinal ends of the main body (Fig 2a, electrode 15 is on longitudinal end and installation zone 19 is on other longitudinal end of the main body of the ECG signal collection electrode), and the signal transmission pad is intermediate the signal collection pad and the signal output pad (Fig 2a, conductor 14 between electrode 15 and installation zone 19); and wherein the signal collection pad is elongate and joins the transmission pad at a first longitudinal end (Fig 2a, electrode 15 is elongated and joins transmission pad 14) which is a tapered end.
Lindberg fails to teach wherein the first longitudinal end of the transmission pad is tapered.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the shape of the longitudinal end of the connection of the signal collection pad and transmission pad to be tapered to arrive at the device of claim 22. Doing so would be a simple design choice to one of ordinary skill in the art as it has been held that a configuration or shape of a claimed device would be obvious absent persuasive evidence that the tapered configuration of the first longitudinal end was significant. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the instant case, it appears that the invention as claimed would perform equally as well with a non-tapered configuration, such as the configuration of Figure 2a of Lindberg, as opposed to the claimed tapered configuration.
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindberg in view of Gough, in view of Sato as applied to claim 36, and in further view of Teller.
Regarding claim 40, in view of the combination of claim 36 above, Lindberg further teaches wherein the conductive elastomer is selected from a conductive elastomer or conductive rubber ([0010] discloses alternative).
Lindberg fails to explicitly teach wherein the conductive elastomer is selected from a group consisting of carbonized elastomer, carbonized rubber, carbonized silicone rubber, and carbonized thermoplastics.
In related prior art, Teller teaches a similar electrode device wherein a similar signal collection surface can be formed from a material such as carbonized rubber ([0102]). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the conductive elastomer of Lindberg in view of Gough and Teller to incorporate a carbonized rubber material to arrive at the device of claim 40. Doing so would have been obvious to one of ordinary skill in the art as a simple substitution of one well-known non-metallic conductive material (Lindberg [0010] conductive elastomer, conductive rubber) for another well-known non-metallic conductive material (Teller, [0102] conductive carbonized rubber) to yield the predictable result of providing an electrode with a conductive material capable of acquiring physiological signals.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the MacGregor reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794